

Exhibit 10.11

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (“Agreement”) is made effective as of
November 10, 2006 (“Effective Date”), by and between PureDepth, Inc., a Delaware
corporation (“Company”), and Fred Angelopoulos (“Executive”) to establish the
terms and conditions of employment.
 
The parties agree as follows:
 
1. Employment. Company hereby employs Executive, and Executive hereby accepts
such employment, upon the terms and conditions set forth herein.
 
2. Duties.
 
2.1 Position. Executive is hereby employed on a full-time basis as Chief
Executive Officer and shall report directly to the Board of Directors of the
Company (“Board of Directors” or “Board”), and shall have the duties and
responsibilities reasonably and in good faith assigned by the Board, including
all duties attendant to the position of Chief Executive Officer.
 
2.2 Best Efforts. Executive shall expend Executive’s best efforts on behalf of
Company, and shall abide by all policies and decisions made by Company, as well
as all applicable federal, state and local laws, regulations and ordinances.
Executive shall act in the best interests of Company at all times. Except for
vacation and illness periods, Executive shall devote the necessary time and
effort to the performance of Executive’s assigned duties for Company. Executive
may, without seeking or obtaining approval by the Board (so long as the
following do not materially interfere with the performance of the Executive’s
duties hereunder), (i) make and manage personal business investments of his
choice and (ii) serve in any capacity with any civic, educational, religious or
charitable organization.
 
3. Nature of Employment. The nature of Executive’s employment with Company under
this Agreement shall be on an “at-will” basis. As used herein, “Term of
Employment” shall commence on the Effective Date and shall end upon any
termination of Executive’s employment with Company.
 
4. Compensation.
 
4.1 Base Salary. As compensation for Executive’s performance of Executive’s
duties as set forth herein, Company shall pay to Executive a base salary of
$250,000 per year (“Base Salary”), payable in accordance with the normal payroll
practices of Company, less all legally required or authorized payroll deductions
and tax withholdings. Base Salary shall be reviewed annually, and may be
adjusted, at the Board’s discretion, in light of the Executive’s performance and
the Company’s financial performance and other economic conditions and relevant
factors.
 
4.2 Bonus. Executive shall be eligible to participate in any applicable bonus
plan that the Company, at is sole discretion, may provide to Executive. The
Company expects for fiscal year 2007 to make available a bonus arrangement that
establishes objective and subjective performance criteria and that establishes a
maximum annual bonus potential equal to fifty percent (50%) of Executive’s Base
Salary. For fiscal year 2007, in the event Executive completes a deal with IGT,
Executive shall receive the bonus he would have received under the existing
bonus plan (“IGT Bonus”). Any IGT Bonus paid shall reduce dollar for dollar any
other bonus payable for fiscal year 2007.
 
-1-

--------------------------------------------------------------------------------


4.3 New Options. Subject to approval of the Board, after the Effective Date the
Company may in its discretion grant Executive stock options to purchase shares
of the Company’s common stock at an exercise price equal to the fair market
value of that stock on the date of the grant under a stock option plan that is
adopted by the Board and approved by the Company’s stockholders (“New Options”).
 
4.4 Old Options. Executive and Company acknowledge that Executive holds stock
options to purchase shares of the Company’s common stock that were granted prior
to the Effective Date (“Old Options”).
 
(a) Fixed Exercise Schedule. Executive and Company agree that, notwithstanding
any existing agreement to the contrary, the Old Options shall be mandatorily
exercised solely in accordance with the fixed schedule indicated on Exhibit A
hereto. Exercise outside this schedule shall not be permitted. Executive and
Company agree to cooperate to amend Executive’s Old Option agreements to so
provide.
 
(b) Methods of Exercise. Company may in its discretion make available to
Executive certain methods by which the Old Options may be exercised. Such
methods shall include a cashless exercise procedure (“Cashless Exercise”), under
which Executive shall be required to deliver a properly executed notice together
with irrevocable instructions to a broker in a form acceptable to the Company
providing for the assignment to the Company of the proceeds of a sale or loan
with respect to some or all of the shares of common stock acquired upon exercise
of the Old Options, to the extent such procedure is available to Executive given
market conditions. During Executive’s employment with Company, Company shall
make available a net exercise methodology (“Net Exercise”), under which Company
will, upon exercise of any of the Old Options, provide to Executive a single
payment, in either cash or shares of common stock of the Company or a
combination thereof, equal to the value of the shares of Company common stock
being exercised, reduced by the aggregate exercise price of such shares and all
applicable tax withholdings and other lawful deductions. The extent to which Net
Exercise is available is in the Board’s sole discretion and will be made
available for between ten percent (10%) and fifty percent (50%) of Executive’s
options exercised in a given calendar year.
 
(c) Limitations on Subsequent Sale. Subject to all applicable securities and
other laws, rules, and regulations, and the Company’s insider trading policies,
Executive shall sell no more than the number of shares of Company common stock
indicated on Exhibit B acquired upon exercise of the Old Options per calendar
year.
 
(d) Share Numbers. As used in this Agreement, all references to numbers of
shares of Company common stock shall be adjusted to account for stock splits,
reverse stock splits and similar transactions.
 
5. Customary Fringe Benefits. Executive shall be eligible for all customary and
usual fringe benefits generally available to full-time employees of Company,
subject to the terms and conditions of Company’s policies and benefit plan
documents. Company reserves the right to change or eliminate the fringe benefits
on a prospective basis, at any time, effective upon notice to Executive.
 
-2-

--------------------------------------------------------------------------------


6. Business Expenses. Executive shall be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with Company’s
policies. All such expenses shall be reimbursed within the same fiscal year in
which they were incurred or within two and one-half (2½) months after the end of
such year. 
 
7. Termination of Employment. Subject to the terms and conditions of this
Section 7, either Company or Executive may terminate Executive’s employment with
Company at any time, with or without Cause (as hereinafter defined), during the
Term of Employment. Any termination of Executive’s employment during the Term of
Employment shall be communicated by written notice of termination from the
terminating party to the other party (“Notice of Termination”). The Notice of
Termination shall indicate the specific provision(s) of this Agreement relied
upon in effecting the termination and a written statement of the reason(s) for
the termination. In the case of a Notice of Termination provided by Executive to
Company, such Notice of Termination shall not be effective for a period of
fifteen (15) business days after receipt of such Notice of Termination by
Company. In the case of a Notice of Termination provided by Company to
Executive, such Notice of Termination shall be effective on the date designated
by the Company in the Notice of Termination. In the event Executive’s employment
is terminated by either party, for any reason, during the Term of Employment,
Company shall pay the prorated Base Salary earned as of the date of Executive’s
termination of employment and the accrued but unused vacation as of the date of
Executive’s termination of employment to Executive upon Executive’s termination
of employment. Except as otherwise provided in this Section 7, Company shall
have no further obligation to make or provide to Executive, and Executive shall
have no further right to receive or obtain from Company, any payments or
benefits in respect of the termination of Executive’s employment with Company
during the Term of Employment.
 
7.1 Severance Package Upon Involuntary Termination without Cause or Voluntary
Termination for Good Reason. In the event that, during the Term of Employment,
either Company causes to occur an involuntary termination without Cause (as
hereinafter defined) of Executive’s employment with Company or Executive
voluntarily terminates Executive’s employment with Company for Good Reason (as
hereinafter defined), and such termination qualifies as a “Separation from
Service” under Section 409A (as hereinafter defined), Executive shall be
entitled to a “Severance Package” that consists of the following:
(a) substantially equal payments, made over a period of nine months following
the date of Executive’s termination of employment, on the basis of Executive's
annual rate of Base Salary in effect immediately prior to Executive’s
termination of employment (or, if greater, the annual rate of $250,000) and
payable in accordance with the Company’s established payroll schedule,
(b) Company’s direct-to-insurer payment or reimbursement of amounts documented
on receipts of any group health premiums that Executive would otherwise have
been required to pay for a period of twenty-four (24) months following the date
of Executive’s termination of employment (subject to Executive’s eligibility
for, and proper and timely election of insured continued group health benefits
under a combination of the Consolidated Omnibus Budget and Reconciliation Act
(“COBRA”) and/or California COBRA); and (c) the immediate vesting of any New
Options to the extent that Executive would have vested in such New Options if
Executive had remained an active employee of the Company until the one-year
anniversary of the date of his termination of employment; provided, however,
that all of the following conditions are first satisfied: (i) Executive
reaffirms Executive’s commitment to comply with all surviving provisions of this
Agreement, including Section 9 and Section 10 of this Agreement; and
(ii) Executive executes a Separation Agreement that includes a general release
in favor of Company and its parent, and all subsidiary and related entities, and
their officers, directors, shareholders, employees and agents to the fullest
extent permitted by law, drafted by and in a form reasonably satisfactory to
Company, and does not revoke the general release within any legally required
revocation period, if applicable. All legally required and authorized deductions
and tax withholdings shall be made from the severance payments, including for
wage garnishments, if applicable, to the extent required or permitted by law.
Effective immediately upon termination of employment, Executive shall no longer
be eligible to contribute to or to be an active participant in any retirement or
benefit plan covering employees of Company. All other Company obligations to
Executive shall be automatically terminated and completely extinguished.
 
-3-

--------------------------------------------------------------------------------


7.2 Section 409A Compliance. The parties intend for this Agreement either to
satisfy the requirements of Section 409A or to be exempt from the application of
Section 409A, and this Agreement shall be construed and interpreted accordingly.
If this Agreement either fails to satisfy the requirements of Section 409A or is
not exempt from the application of Section 409A, then the parties hereby agree
to amend or to clarify this Agreement in a timely manner so that this Agreement
either satisfies the requirements of Section 409A or is exempt from the
application of Section 409A.
 
(a) Notwithstanding any provision in this Agreement to the contrary, in the
event that Executive is a “specified employee” (as defined in Section 409A), any
severance payment, severance benefits or other amounts payable under this
Agreement that would be subject to the special rule regarding payments to
“specified employees” under Section 409A(a)(2)(B) of the Code (together,
“Specified Employee Payments”) shall not be paid before the expiration of a
period of six months following the date of Executive’s termination of employment
(or the date of Executive’s death, if earlier). The Specified Employee Payments
to which Executive would otherwise have been entitled during the six-month
period following the date of Executive’s termination of employment shall be
accumulated and paid as soon as administratively practicable following the first
date payable without incurring a penalty tax under Section 409A.
 
(b) To ensure satisfaction the requirements of Section 409A(b)(3) of the Code,
assets shall not be set aside, reserved in a trust or other arrangement, or
otherwise restricted for purposes of the payment of amounts payable under this
Agreement.
 
(c) Company hereby informs Executive that the federal, state, local, and/or
foreign tax consequences (including without limitation those tax consequences
implicated by Section 409A) of this Agreement are complex and subject to change.
Executive acknowledges and understands that Executive should consult with his or
her own personal tax or financial advisor in connection with this Agreement and
its tax consequences. Executive understands and agrees that Company has no
obligation and no responsibility to provide Executive with any tax or other
legal advice in connection with this Agreement and its tax consequences.
Executive agrees that Executive shall bear sole and exclusive responsibility for
any and all adverse federal, state, local, and/or foreign tax consequences
(including without limitation any and all tax liability under Section 409A) of
this Agreement, and fully indemnifies and holds Company harmless therefor.
 
7.3 Ineligibility For Severance. Executive shall not be entitled to any
Severance Package under this Agreement if at any time during the Term of
Employment, either (a) Executive voluntarily resigns or otherwise terminates
employment with Company for any reason other than Good Reason, or (b) Company
involuntarily terminates Executive’s employment for any reason other than
without Cause. Effective immediately upon termination of employment, Executive
shall no longer be eligible to contribute to or to be an active participant in
any retirement or benefit plan covering employees of Company. All other Company
obligations to Executive shall be automatically terminated and completely
extinguished.
 
-4-

--------------------------------------------------------------------------------


7.4 Taxes and Withholdings. The Company may withhold from any amounts payable
under this Agreement, including any benefits or severance payment, such federal,
state or local taxes as may be required to be withheld pursuant to applicable
law or regulations, which amounts shall be deemed to have been paid to
Executive.
 
7.5 Definitions.
 
(a) “Cause” shall mean the occurrence during the Term of Employment of any of
the following: (i) Executive’s indictment for, formal admission to (including a
plea of guilty or nolo contendere to), or conviction of either a felony or a
crime of moral turpitude, (ii) Executive’s dishonesty, breach of trust, breach
of fiduciary duty, unethical business conduct, or commission of any crime
involving Company, (iii) gross negligence or willful misconduct by Executive in
the performance of Executive’s duties to the Company; (iv) willful or knowing
unauthorized dissemination by Executive of Confidential Company Information (as
hereinafter defined); (v) failure by Executive to perform Executive’s duties
which are reasonably and in good faith requested in writing and by the Board of
Directors and which are not cured (to the extent curable) by Executive within
thirty (30) days following receipt by Executive of such written request; or
(vi) material breach of this Agreement by Executive which is not cured (to the
extent curable) by Executive within thirty (30) days following written notice by
the Board of Directors to the Executive describing such alleged breach.
 
(b) “Good Reason” shall mean the occurrence during the Term of Employment of any
of the following: (i) a material breach of this Agreement by Company which is
not cured by Company within thirty (30) days following Company’s receipt of
written notice by Executive to Company describing such alleged breach;
(ii) Executive’s Base Salary is materially reduced by Company (other than a
reduction affecting the Company’s management employees generally); (iii) a
material reduction in Executive’s title, duties and/or responsibilities, or the
assignment to Executive of any duties materially inconsistent with Executive’s
position as Chief Executive Officer; or (iv) a requirement by Company that
Executive, without Executive’s consent, relocate to a facility or a location
outside of a fifty (50) mile radius from Executive’s facility or location
immediately prior to such relocation.
 
(c) “Section 409A” shall mean Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and all applicable guidance promulgated thereunder.
 
7.6 Effect of a Change in Control. In the event of, and subject to the
consummation of, a Change in Control (as defined, or as such analogous term is
defined, in the relevant Company stock option or equity incentive plan or
agreement, or as is reasonably and in good faith defined by the Board), Company
shall cause to occur the immediate vesting of any New Options granted to
Executive.  
 
7.7 Nonduplication of Benefits. Notwithstanding any provision in this Agreement
or in any other Company benefit plan or compensatory arrangement to the
contrary, but at all times subject to Section 7.2, (a) any payments due under
Section 7.1 shall be made not more than once, if at all, (b) no payments made
under this Agreement shall be considered for purposes of any benefit plan or
compensatory arrangement of Company, and (c) under no circumstances shall
Executive be entitled to severance benefits from Company other than as
contemplated under this Agreement, unless such other severance benefits offset
and reduce the benefits due under this Agreement on a dollar-for-dollar basis,
but not below zero.
 
-5-

--------------------------------------------------------------------------------


8. No Competition and No Conflict of Interest. Except as otherwise provided in
Section 2.2 of this Agreement, during the Term of Employment, Executive must not
engage in any work, paid or unpaid, that creates an actual conflict of interest
with the essential business-related interests of the Company where such conflict
would materially and substantially disrupt operations. Such work shall include,
but is not limited to, directly or indirectly competing with the Company
Business in any way, or acting as an officer, director, employee, consultant,
stockholder, volunteer, lender, or agent of any business enterprise of the same
nature as, or which is in direct competition with, the Company Business or any
business in which Company becomes engaged during the Term of Employment, as may
be determined by the Board of Directors. In addition, Executive agrees not to
refer any customer or potential customer of Company to competitors of Company,
without obtaining Company’s prior written consent, during the Term of
Employment. Notwithstanding the foregoing, Executive’s investment in, or
ownership of, less than five percent (5%) of the capital stock of any business
entity that competes with or could reasonably be expected to compete with the
Company Business and whose securities are traded on any national securities
exchange or registered pursuant to Section 12(g) of the Securities Exchange Act
of 1934, shall not be treated as a breach of this Section 8. For purposes of
this Agreement, the term “Company Business” shall mean any business in which the
Company is engaged as of the date hereof in the [State of California].
 
9. Confidentiality. During the Term of Employment, Executive has been and shall
continue to be given access to a wide variety of information about the Company,
its affiliates and other related businesses that the Company considers
“Confidential Company Information.” As a condition of continued employment,
Executive agrees to abide by Company’s business policies and directives on
confidentiality and nondisclosure of “Confidential Company Information.”
“Confidential Company Information” shall mean all information applicable to the
business of the Company which confers or may confer a competitive advantage upon
the Company over one who does not possess the information; and has commercial
value in the business of the Company or any other business in which the Company
engages or is preparing to engage during Executive’s employment with Company.
“Confidential Company Information” includes, but is not limited to, information
regarding the Company’s business plans and strategies; contracts and proposals;
licenses, artwork, designs, drawings and specifications for development and
redevelopment projects; clients and customers and prospective clients and
customers; suppliers and other business partners and Company’s business
arrangements and strategies with respect to them; current and future marketing
or advertising campaigns; software programs; codes, formulae or techniques; rent
rolls; financial information; personnel information; and all ideas, plans,
processes or information related to the current, future and proposed projects or
other business of the Company that has not been disclosed to the public by an
authorized representative of the Company, acting within the scope of his or her
authority, whether or not such information would be enforceable as a trade
secret of the Company or enjoined or restrained by a court or arbitrator as
constituting unfair competition. “Confidential Company information” also
includes confidential information of any third party who may disclose such
information to the Company or Executive in the course of the Company’s business.
 
9.1 Nondisclosure. Executive acknowledges that Confidential Company Information
constitutes valuable, special and unique assets of the Company’s business and
that the unauthorized disclosure of such information to competitors of the
Company, or to the general public, shall be highly detrimental to the Company.
Executive therefore agrees to hold Confidential Company Information in strictest
confidence. Executive agrees not to disclose or allow to be disclosed to any
individual or entity, other than those individuals or entities authorized by the
Company, any Confidential Company Information that Executive has or may acquire
during Executive’s employment by Company (whether or not developed or compiled
by Executive and whether or not Executive has been authorized to have access to
such Confidential Company Information).
 
-6-

--------------------------------------------------------------------------------


9.2 Continuing Obligation. Executive agrees that the agreement not to disclose
Confidential Company Information shall be effective during Executive’s
employment and continue even after Executive is no longer employed by Company.
Any obligation not to disclose any portion of any Confidential Company
Information shall continue indefinitely unless Executive can demonstrate that
such information (a) has become public knowledge through no fault of Executive;
or (b) has been developed independently without any reference to any information
obtained during Executive‘s employment with Company; or (c) must be disclosed in
response to a valid order by a court or government agency or is otherwise
required by law.
 
9.3 Return of Company Property. On termination of employment with Company for
whatever reason, or at the request of the Company before termination, Executive
agrees to promptly deliver to Company all records, files, computer disks,
memoranda, documents, lists and other information regarding or containing any
Confidential Company Information, including all copies, reproductions, summaries
or excerpts thereof, then in Executive’s possession or control, whether prepared
by Executive or others. Executive also agrees to promptly return, on termination
or the Company’s request, any and all Company property issued to Executive,
including but not limited to computers, cellular phones, keys and credits cards.
Executive further agrees that should Executive discover any Company property or
Confidential Company Information in Executive’s possession after the return of
such property has been requested, Executive agrees to return it promptly to
Company without retaining copies, summaries or excerpts of any kind.
 
9.4 No Violation of Rights of Third Parties. Executive warrants that the
performance of all the terms of this Agreement does not and shall not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive prior to Executive’s employment with Company. Executive
agrees not to disclose to Company, or induce Company to use, any confidential or
proprietary information or material belonging to any previous employers or
others. Executive warrants that Executive is not a party to any other agreement
that shall interfere with Executive’s full compliance with this Agreement.
Executive further agrees not to enter into any agreement, whether written or
oral, in conflict with the provisions of this Agreement while such provisions
remain effective.
 
10. Interference with Business Relations. 
 
10.1 Interference with Customers, Suppliers and Other Business Partners.
Executive acknowledges that Company’s customer base and sales strategies for
such customers, its suppliers and purchasing strategies for such suppliers, and
its other business arrangements have been developed through substantial effort
and expense, and its nonpublic business information regarding these customers,
suppliers and other business partners is confidential and constitutes trade
secrets. In addition, because of Executive’s position, Executive understands
that Company shall be particularly vulnerable to significant harm from
Executive’s use such information for purposes other than to further Company’s
business interests. Accordingly, Executive agrees that during Executive’s
employment with Company, and for a period of twelve (12) months thereafter,
Executive shall not, either directly or indirectly, separately or in association
with others, interfere with, impair, disrupt or damage Company’s relationship
with any of the customers, suppliers or other business partners of Company with
whom Executive has had contact, or conducted business, by contacting them for
the purpose of inducing or encouraging any of them to divert or take away
business from Company.
 
-7-

--------------------------------------------------------------------------------


10.2 Interference with Company’s Employees. Executive acknowledges that the
services provided by Company’s employees are unique and special, and that
Company’s employees possess trade secrets and Confidential Company Information
that is protected against misappropriation and unauthorized use. As such,
Executive agrees that during, and for a period of twelve (12) months after,
Executive’s employment with Company, Executive shall not, either directly or
indirectly, separately or in association with others, interfere with, impair,
disrupt or damage Company’s business by contacting any Company employees for the
purpose of inducing or encouraging them to discontinue their employment with
Company.
 
10.3 Negative Information. During the Term of Employment and thereafter,
Executive shall not disclose confidential or negative non-public information
regarding, or take any action materially detrimental to the reputation of
Company or its directors, officers, employees, investors, shareholders or
advisors and any affiliates of any of the foregoing (collectively, the “Company
Affiliates”); provided, however, that nothing contained in this Section 10.3
shall affect any legal obligation of Executive to respond to mandatory
governmental inquiries concerning the Company Affiliates or to act in accordance
with, or to establish, his rights under this Agreement. Company likewise agrees
that it shall not disclose negative non-public information regarding, or take
any action materially detrimental to the reputation of, Executive; provided,
however, that nothing contained in this Section 10.3 shall affect any legal
obligation of the Company Affiliates to respond to mandatory governmental
inquiries concerning Executive or to act in accordance with, or to establish,
the rights of the Company Affiliates under this Agreement.
 
11. Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in Sections 8 through 10 of this Agreement inclusive
(collectively “Covenants”) would cause irreparable injury and continuing harm to
Company for which there shall be no adequate remedy at law, and agrees that in
the event of any such breach, Company seek temporary, preliminary and permanent
injunctive relief to the fullest extent allowed by the California Arbitration
Act, without the necessity of proving actual damages or posting any bond or
other security. 
 
12. Agreement to Arbitrate. Executive and Company agree to resolve any and all
disputes between them arising out of or in any way related to this Agreement,
the employment relationship and any disputes upon termination of employment by
binding arbitration as the sole and exclusive remedy of the parties, to the
fullest extent permitted by law. The disputes subject to this agreement include,
but are not limited to, breach of contract, tort, discrimination, harassment,
wrongful termination, demotion, discipline, failure to accommodate, family and
medical leave, compensation or benefits claims, constitutional claims; and any
claims for violation of any local, state or federal law, statute, regulation or
ordinance or common law. For the purpose of this agreement to arbitrate,
references to “Company” include all parent, subsidiary or related entities and
their employees, supervisors, officers, directors, agents, pension or benefit
plans, pension or benefit plan sponsors, fiduciaries, administrators, affiliates
and all successors and assigns of any of them, and this agreement shall apply to
them to the extent Executive’s claims arise out of or relate to their actions on
behalf of Company. This agreement to arbitrate does not include any claims that
by law may not be subject to mandatory arbitration.
 
12.1 Consideration. The mutual promise by Company and Executive to arbitrate any
and all disputes between them (except for those referenced above) rather than
litigate them before the courts or other bodies, provides the consideration for
this agreement to arbitrate.
 
-8-

--------------------------------------------------------------------------------


12.2 Initiation of Arbitration. Either party may exercise the right to arbitrate
by providing the other party with written notice of any and all claims forming
the basis of such right in sufficient detail to inform the other party of the
substance of such claims. In no event shall the request for arbitration be made
after the date when institution of legal or equitable proceedings based on such
claims would be barred by the applicable statute of limitations.
 
12.3 Arbitration Procedure. The arbitration shall be conducted in San Mateo
County, California in accordance with the national rules for arbitration of
employment disputes of the American Arbitration Association at www.adr.org. in
effect at the time the claim is made. The arbitration shall be conducted by a
single neutral arbitrator agreed upon by the parties. If the parties cannot
agree on an arbitrator, the arbitrator shall be selected in accordance with AAA
rules. Notwithstanding any choice of law provision, this agreement to arbitrate
shall be subject to the Federal Arbitration Act (9 U.S.C. Sections 1-16) and, to
the extent not inconsistent, the California Arbitration Act, California Code of
Civil Procedure section 1281, et seq. The parties are entitled to representation
by an attorney or other representative of their choosing. The arbitrator shall
have the power to enter any award that could be entered by a judge of the trial
court of the State of California, and only such power, and shall follow the law.
The parties agree to abide by and perform any award rendered by the arbitrator.
The arbitrator shall issue the award in writing and therein state the essential
findings and conclusions on which the award is based. Judgment on the award may
be entered in any court having jurisdiction thereof.
 
12.4 Costs of Arbitration. Company shall bear the costs of the arbitration
filing and hearing fees and the cost of the arbitrator.
 
13. General Provisions.
 
13.1 Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) or assignee to all
or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
assignment had taken place. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement without Company’s written
consent.
 
13.2 Legal Protection Clause. The Company shall defend, indemnify and hold
harmless the Executive from and against any claim or legal action taken against
Executive as a direct consequence of the discharge of Executive’s duties or
obedience to directions of the Company, in accordance with California Labor Code
2802. Such protection, if applicable, includes the cost of legal defense and
judgment, if any, against Executive.
 
13.3 Nonexclusivity of Rights. Except as expressly provided in this Agreement,
Executive is not prevented from continuing or future participation in any
Company benefit, bonus, incentive or other plans, programs, policies or
practices provided by Company subject to the terms and conditions of such plans,
programs, or practices.
 
-9-

--------------------------------------------------------------------------------


13.4 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.
 
13.5 Attorneys’ Fees. In the event of incurred attorneys’ fees in any dispute
attorneys’ fees of the prevailing party shall be paid by the non-prevailing
party, and the arbitrator shall award such attorneys’ fees accordingly.
 
13.6 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
 
13.7 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms. Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.
 
13.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California. Each party consents to the
jurisdiction and venue of the state or federal courts in San Mateo County,
California, if applicable, in any action, suit, or proceeding arising out of or
relating to this Agreement.
 
13.9 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth below, or such other address as
either party may specify in writing.
 
13.10 Survival. The following provisions shall survive Executive’s employment
with Company to the extent reasonably necessary to fulfill the parties’
expectations in entering this Agreement: Sections 7 (“Termination of
Employment”), 8 (“No Conflict of Interest”), 9 (“Confidentiality”),
10 (“Interference with Business Relations”) 11 (“Injunctive Relief”),
12 (“Agreement to Arbitrate”), 13 (“General Provisions”), and 14 (“Entire
Agreement”). 
 
-10-

--------------------------------------------------------------------------------


14. Entire Agreement. This Agreement, together with the other agreements and
documents governing the benefits described in this Agreement, constitute the
entire agreement between the parties relating to this subject matter hereof and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral, including without limitation the
Executive Employment Agreement between Executive and PureDepth Incorporated
Limited dated March 31, 2005, and Executive hereby waives any and all rights
under such agreement in consideration of the mutual covenants undertaken by the
parties under this Agreement. This Agreement may be amended or modified only
with the written consent of the Executive and the Board. No oral waiver,
amendment or modification shall be effective under any circumstances whatsoever.
 
THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
 

    Fred Angelopoulos       Dated: 11/10/06
By: 
/s/

--------------------------------------------------------------------------------

    Address:                 PureDepth, Inc.       Dated: 11/10/06
By: 
/s/

--------------------------------------------------------------------------------

    Name: Thomas L. Marcus     Title: Chairman, Compensation Committee

 
 


-11-

--------------------------------------------------------------------------------




Exhibit A


Option Exercise Schedule




2006:
   100,000 Shares
2007:
1,300,000 Shares
2008:
1,560,476 Shares





 






Note: In the event of Executive’s termination of employment other than (a) an
involuntary termination other than for Cause, or (b) Executive’s resignation for
Good Reason, the unexercised Old Options contemplated in this schedule shall
immediately cease to be exercisable. In the event of an involuntary termination
other than for Cause, or a resignation for Good Reason, the Old Options that
would have been exercisable in the twelve (12) month period following the
termination shall remain exercisable to the extent permitted pursuant to the
schedule above.




-12-

--------------------------------------------------------------------------------



Exhibit B



Selling Schedule




2006:
100,000 Shares
2007:
600,000 Shares
2008:
600,000 Shares
2009:
900,000 Shares
2010:
800,000 Shares


 
 
-13-